Order entered March 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00159-CV

                           IN RE JAMES LARAY ROWE, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-35928-W

                                            ORDER
       By order dated February 10, 2015 we abated this proceeding pursuant to rule 7.2 of the

Texas Rules of Appellate Procedure to allow the successor judge to determine whether she

wished to take the action requested in relator’s petition for writ of mandamus. The trial court has

now advised the court the predecessor judge previously ruled on the petition. We REINSTATE

this proceeding and direct the Clerk to return the case to the Court’s active docket.          We

DISMISS the petition for writ of mandamus. We ORDER relator to bear the costs of this

original proceeding.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE